 Case 2:16-cr-00100-GMN-CWH Document 377 Filed 05/06/19 Page 1 of 5

                                                                      1
                             2:16-cr-00100-GMN-CWH


 1                       UNITED STATES DISTRICT COURT

 2                             DISTRICT OF NEVADA

 3

 4 UNITED STATES OF AMERICA,          )
                                      )
 5                  Plaintiff,        )   Case No. 2:16-cr-00100-GMN-CWH
                                      )
 6          vs.                       )   Las Vegas, Nevada
                                      )   April 6, 2016
 7 JAN ROUVEN FUECHTENER,             )
                                      )
 8                  Defendant.        )   ARRAIGNMENT/PLEA
                                      )
 9

10

11

12

13                        TRANSCRIPT OF PROCEEDINGS

14                      THE HONORABLE CARL W. HOFFMAN,
                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19 APPEARANCES:               See Next Page

20 DIGITALLY RECORDED:        Liberty Court Recorder
                              3:10 p.m.
21

22 TRANSCRIBED BY:             PATRICIA L. GANCI
                               (702) 385-0670
23

24 Proceedings recorded by electronic sound recording, transcript
   produced by mechanical stenography and computer.
25


                      PATRICIA L. GANCI - (702) 385-0670
 Case 2:16-cr-00100-GMN-CWH Document 377 Filed 05/06/19 Page 2 of 5

                                                                      2
                             2:16-cr-00100-GMN-CWH


 1 APPEARANCES:

 2 For the Plaintiff:
          LISA CARTIER-GIROUX, AUSA
 3        UNITED STATES ATTORNEY'S OFFICE
          501 Las Vegas Boulevard South, Suite 1100
 4        Las Vegas, Nevada 89101
          (702) 388-6336
 5
   For the Defendant:
 6        JESS R. MARCHESE, ESQ.
          LAW OFFICE OF JESS R. MARCHESE
 7        601 South Las Vegas Boulevard
          Las Vegas, Nevada 89101
 8        (702) 385-5377

 9          MICHAEL W. SANFT, ESQ.
            SANFT LAW
10          228 South Fourth Street, 3rd Floor
            Las Vegas, Nevada 89101
11          (702) 497-8008

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      PATRICIA L. GANCI - (702) 385-0670
 Case 2:16-cr-00100-GMN-CWH Document 377 Filed 05/06/19 Page 3 of 5

                                                                        3
                              2:16-cr-00100-GMN-CWH


 1        LAS VEGAS, NEVADA; WEDNESDAY, APRIL 6, 2016; 3:10 P.M.

 2                                      --oOo--

 3                          P R O C E E D I N G S

 4            COURTROOM ADMINISTRATOR:        Next matter on the calendar

 5 is United States of America versus Jan Rouven Fuechtener, Case

 6 Number 2:16-cr-100-GMN-CWH.

 7            Counsel, please enter your appearance.

 8            MS. CARTIER-GIROUX:        Lisa Cartier-Giroux for the United

 9 States.    Good afternoon.

10            THE COURT:    Good afternoon.

11            MR. MARCHESE:     Good afternoon, Your Honor.      Jess

12 Marchese on behalf of Mr. Fuechtener.

13            THE COURT:    Good afternoon.

14            Sir, is your name Jan Rouven Fuechtener?

15            THE DEFENDANT:     Yes.

16            THE COURT:    You're advised that a criminal indictment

17 has been filed alleging that you violated Title 18, United

18 States Code Section 2252A, Possession of Child Pornography;

19 Title 18, United States Code Section 2252A, Receipt of Child

20 Pornography; that same statute, Distribution of Child

21 Pornography; and it's Title 18, United States Code Section 2251,

22 Advertising of Child Pornography.

23            Have you received a copy of the indictment?

24            THE DEFENDANT:     Yes.

25            THE COURT:    Have you had an opportunity to review it?


                      PATRICIA L. GANCI - (702) 385-0670
 Case 2:16-cr-00100-GMN-CWH Document 377 Filed 05/06/19 Page 4 of 5

                                                                      4
                              2:16-cr-00100-GMN-CWH


 1            THE DEFENDANT:    Yes.

 2            THE COURT:    Do you understand the general nature of the

 3 charges you're facing?

 4            THE DEFENDANT:    Yes.

 5            THE COURT:    Do you waive a formal reading of the

 6 indictment?

 7            THE DEFENDANT:    Yes.

 8            THE COURT:    To the charges in the indictment, how do

 9 you plead, guilty or not guilty?

10            THE DEFENDANT:    Not guilty.

11            THE COURT:    Trial in this case is set for?

12            COURTROOM ADMINISTRATOR:      Monday, June, 6, 2016, at

13 8:30 a.m. in Courtroom 7D before Judge Navarro.          Calendar call

14 is set for Tuesday, May 31st, 2016, at 9 a.m. in Courtroom 7D.

15            THE COURT:    What is the Government's position on

16 discovery in this case?

17            MS. CARTIER-GIROUX:      This is not a complex case.    There

18 are tapes which we will turn over, and we are going to proceed

19 pursuant to a Government disclosure form.

20            THE COURT:    All right.    I'm signing the standard order

21 regarding pretrial procedure.

22            Anything further on this one?

23            MS. CARTIER-GIROUX:      No, Your Honor.

24            MR. MARCHESE:    No, Your Honor.

25            THE COURT:    All right.    Thank you.


                      PATRICIA L. GANCI - (702) 385-0670
 Case 2:16-cr-00100-GMN-CWH Document 377 Filed 05/06/19 Page 5 of 5

                                                                      5
                              2:16-cr-00100-GMN-CWH


 1            MR. MARCHESE:    Thank you.

 2            (Whereupon the proceedings concluded at 3:12 p.m.)

 3                                  --oOo--

 4          I, Patricia L. Ganci, court-approved transcriber, certify

 5 that the foregoing is a correct transcript transcribed from the

 6 official electronic sound recording of the proceedings in the

 7 above-entitled matter.

 8

 9           /s/ PATRICIA L. GANCI            MAY 5, 2019
               Patricia L. Ganci                    Date
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      PATRICIA L. GANCI - (702) 385-0670
